Case 3:19-cv-10170-BRM-LHG Document 271 Filed 01/28/21 Page 1 of 7 PageID: 12243




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




  SANDOZ, INC., et ano.,                            Civil Action No.: 19-cv-10170

                         Plaintiffs,
                                                       OPINION AND ORDER OF THE
                    v.                                SPECIAL DISCOVERY MASTER
                                                    REGARDING DEFENDANT’S REQUEST
  UNITED THERAPEUTICS CORP., et ano.,                  FOR SETTLEMENT RELATED
                                                              DISCOVERY
                         Defendants.




  LINARES, J.

           This matter comes before the Special Master by way of a letter brief dated December 15,

  2020 (“Request”) from counsel for Defendant United Therapeutics Corporation (“UTC”)

  requesting discovery relating to Plaintiffs’ settlement negotiations with defendant Smiths

  Medical ASD, Inc. (“Smiths”). The Special Master has reviewed the submissions, including the

  December 21, 2020 Response from Plaintiffs Sandoz, Inc., and Raregen, LLC, UTC’s December

  30, 2020 Reply letter, subsequent email communications from the parties dated December 30,

  2020 and December 31, 2020, and the relevant controlling law. On January 12, 2020, the

  Special Master held oral argument on this matter. For the reasons set forth below, the Special

  Master makes the following findings and determinations, and rules as follows.

                                         I. INTRODUCTION

           The Special Master presumes that the parties are familiar with the facts surrounding the

  underlying action and claims. Accordingly, the Special Master will only recite the relevant

  procedural and factual background necessary to dispose of the dispute at hand.


  ME1 34976685v.2
Case 3:19-cv-10170-BRM-LHG Document 271 Filed 01/28/21 Page 2 of 7 PageID: 12244




           Defendant UTC seeks discovery relating to settlement negotiations between Plaintiffs and

  defendant Smiths Medical.       In December 2019, Plaintiffs and defendant Smiths agreed to

  mediate their claims. An in-person mediation session was held on January 31, 2020 with Hon.

  Faith Hochberg, U.S.D.J. (ret.) serving as the mediator. Plaintiffs and Smiths thereafter signed a

  settlement term sheet on November 6, 2020.

           Specifically, UTC seeks documents relating to Plaintiffs’ negotiations with Smiths

  beginning in 2019 until the settlement term sheet signed on November 6, 2020.          UTC is not

  seeking any communications with the mediator or any submissions made to the mediator during

  the mediation process agreed to by Plaintiffs and Smiths.

           UTC argues that the documents are relevant to a “critical issue” in the case – plaintiffs’

  alleged failure to timely obtain a subcutaneous delivery device for generic treprostinil. UTC

  argues this evidence is important to rebut plaintiffs’ claim that defendants UTC and Smiths

  Medical prevented Sandoz from entering the market.

           UTC also points to the fact that plaintiffs tried to resolve these issues with Smiths

  Medical before they filed suit and have produced those related documents, arguing that

  discussions that happened after the complaint was filed are no different than those that occurred

  prior. UTC further argues that the documents it seeks now are no different than documents

  plaintiffs previously produced that relate to their discussions with other device manufacturers

  about potential delivery devices and cartridges.

           Plaintiffs argue, on the other hand, that settlement discussions, including drafts of the

  settlement term sheet, are not relevant. Moreover, Plaintiffs argue that these documents are

  protected from disclosure by the mediation privilege.




                                                     2
  ME1 34976685v.2
Case 3:19-cv-10170-BRM-LHG Document 271 Filed 01/28/21 Page 3 of 7 PageID: 12245




           In reply, UTC argues that Plaintiffs affirmatively put these settlement discussions at issue

  during the preliminary injunction phase of the case and that the mediation privilege does not

  apply.

                                             II. DISCUSSION

           UTC’s arguments are persuasive that there is some level of relevancy here that indicates

  that it would be entitled to the information sought. However, based on the limited record before

  the Special Master, more information is required in order to determine whether the mediation

  privilege applies to protect these documents from disclosure.

           D. N.J. Local Civ R 301.(e)(5) states:

                    All information presented to the mediator shall be deemed confidential
                    unless requested otherwise and shall not be disclosed by anyone, including
                    the mediator, without consent, except as necessary to advise the Court of
                    an apparent failure to participate . . .No statements made or documents
                    prepared for mediation shall be disclosed in any subsequent proceeding or
                    construed as an admission.

  The question as to whether the mediation privilege applies, thus turns on whether the settlement

  negotiations “have a clear nexus to the mediation.” Both parties discuss US Fid. & Guar Co. v.

  Dick Corp., 215 F.R.D. 503 (W.D.Pa 2003), which, although a decision interpreting

  Pennsylvania’s statutory mediation privilege, is instructive.

           In Dick Corp., the parties agreed to mediation with a professional mediator who

  conducted one session on November 30, 2000. The session did not result in an agreement. After

  the single mediation session, the parties continued to discuss a settlement on their own and kept

  the mediator apprised. Sometime between late December, 2000 and February, 2001, the parties

  reached a settlement agreement. The mediator had no further contact with the parties involving

  settlement negotiations or documents related to the settlement after December 20, 2001. The




                                                    3
  ME1 34976685v.2
Case 3:19-cv-10170-BRM-LHG Document 271 Filed 01/28/21 Page 4 of 7 PageID: 12246




  parties entered into a formal settlement agreement on or before February 2, 2002. Id., 215 F.R.D.

  at 505.

            The Court held that the settlement agreement was discoverable because communications

  purely between the parties and not involving the “active participation” of the mediator are not

  privileged. In so holding, however, the Court noted the following specific facts:

                    [The mediator’s] declaration does not indicate that he had any
                    significant involvement in helping to reach the ultimate terms and
                    structure of the settlement reached by the parties. Instead, his
                    declaration confirms the limited nature of his involvement after the
                    November 20, 2000 failed mediation attempt. We might have quite
                    a different view had the evidence indicated that the parties and Mr.
                    Green explicitly agreed upon a mediation process which
                    contemplated one face to face meeting on November 20th and a
                    number of follow up sessions by telephone. There is nothing in the
                    evidence to support the existence of such an agreement.

  The Court concluded that:

                    discussions among parties outside the presence of the mediator and
                    not occurring at a mediation proceeding are not privileged. Where
                    the mediator has no direct involvement in the discussions and
                    where the discussions were not designated by the parties to be a
                    part of an ongoing mediation process, the rationale underlying the
                    mediation privilege (i.e., that confidentiality will make the
                    mediation more effective) is not implicated. The mere fact that
                    discussions subsequent to a mediation relate to the same subject as
                    the mediation does not mean that all documents and
                    communications related to that subject are “to further the
                    mediation process” or prepared for the purpose of, in the course of,
                    or pursuant to mediation.

  Id., 215 F.R.D. at 506.

            The Court also looked to federal case law construing the federal mediation privilege for

  guidance:

                    In Folb v. Motion Picture Indus. Pension & Health Plans, 16
                    F.Supp.2d 1164, 1180 (C.D.Cal.1998), the court held that holding
                    settlement discussions and exchanging related documents were not
                    protected by the federal mediation privilege simply because they


                                                     4
  ME1 34976685v.2
Case 3:19-cv-10170-BRM-LHG Document 271 Filed 01/28/21 Page 5 of 7 PageID: 12247




                    occurred, or were created, following a mediation. [S]ubsequent
                    negotiations between the parties ... are not protected even if they
                    include information initially disclosed in the mediation. A contrary
                    rule would permit a party to claim the privilege with respect to any
                    settlement negotiations so long as the communications took place
                    following an attempt to mediate the dispute.

  Id., 215 F.R.D. at 506-507.

           The Court then discussed circumstances under which documents created after the

  mediation may be privileged.

                    We believe that documents created subsequent to the mediation
                    process may be protected by the privilege to the extent that they
                    have a clear nexus to the mediation. These would include drafts of
                    settlement proposals agreed upon at mediation.

                    However, under the facts of the instant case, plaintiffs have failed
                    to establish any nexus between the subsequently created
                    documents and the mediation process. The documents in question
                    cannot be tied to the November 20th mediation or to any
                    subsequent activity by the mediator. There is no evidence of any
                    sort of approval of the mediator or suggestions by him as to how to
                    resolve disputed points in the ongoing exchange of settlement
                    proposals following his initial involvement.

                    . . . we interpret “the language of Pennsylvania’s mediation
                    privilege as extending its protection to mediator-brokered
                    settlements, but not to settlements that were simply reached
                    following a mediation. Thus, there must be a sufficient nexus
                    between the mediator’s involvement with the parties and the
                    settlement reached by the parties. That nexus has not been
                    established with regard to the Settlement Agreement.

  Id., 215 F.R.D. at 507.

           Here, aside from general statements from Plaintiffs’ counsel that the mediator continued

  to be involved in settlement discussions after the in-person mediation session, the record before

  the Special Master is devoid of any declaration from the mediator or any specific facts that detail

  the extent of participation by the mediator after the initial in-person mediation. During oral

  argument on this application, however, Plaintiffs’ counsel advised the Special Master that after


                                                     5
  ME1 34976685v.2
Case 3:19-cv-10170-BRM-LHG Document 271 Filed 01/28/21 Page 6 of 7 PageID: 12248




  the in-person mediation in January 2020, the mediator made a proposal to the parties on June 30,

  2020 that ultimately led to the November 6, 2020 term sheet. The asserted mediator’s June 30th

  proposal indicates that the mediator was involved in more discussions with the parties after the

  in-person mediation.

                                        III.     CONCLUSION

           Accordingly, the Special Master holds that Plaintiffs shall prepare a privilege log in

  accordance with F.R.C.P. 26 identifying the documents claimed to be protected from disclosure

  by the mediation privilege. In addition, the Special Master holds that Plaintiffs shall request that

  the mediator prepare a statement describing the nature and extent of the mediator’s involvement

  in settlement discussions between Plaintiffs and Smiths after the in-person mediation conducted

  in January 2020. This statement should be limited to information such as dates and level of

  participation in phone calls or written communications and should not contain the substance of

  any of those discussions or communications. The mediator statement must be provided to the

  Special Master and to all parties in this action.

                                               IV.    ORDER

           For the foregoing reasons, it is on this 25th day of January 2021,

           ORDERED that Plaintiffs shall prepare and serve a privilege log in accordance with

  F.R.C.P. 26 identifying the documents claimed to protected from disclosure by the mediation

  privilege within 30 days. The parties are to meet and confer regarding any challenges by UTC to

  the privilege log within 10 days thereafter. If a dispute remains after this meet and confer, UTC

  shall so advise the Special Master by letter, limited to 5 pages, within 10 days, identifying the

  documents it seeks to challenge; and it is further




                                                      6
  ME1 34976685v.2
Case 3:19-cv-10170-BRM-LHG Document 271 Filed 01/28/21 Page 7 of 7 PageID: 12249




           ORDERED that Plaintiffs shall request that the mediator prepare a statement describing

  the nature and extent of the mediator’s involvement in settlement discussions between Plaintiffs

  and Smiths after the in-person mediation conducted in January 2020. This statement should be

  limited to procedural information, such as dates and level of participation in phone calls or

  written communications, and should not contain the substance of any of those discussions or

  communications. The mediator statement shall be provided to the Special Master and to all

  parties in this action.

           SO ORDERED.

                                              __/s/ Jose L. Linares_______________________

                                              Hon. Jose L. Linares, U.S.D.J. (Ret.)




                                                 7
  ME1 34976685v.2
